DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office Action is in response to an application filed on 09/03/2020, in which claims 1 – 11, excluding cancelled claims 2, 3 and 5, are pending and presented for examination.

Response to Amendment
3.	Applicant’s arguments filed on 07/21/2021 have been entered and carefully considered with respect to claims 1 – 11, which are pending in this application, except for cancelled claims 2, 3 and 5. Amendments were made to claims 1, 4, 8, 9 and 11. No new matter was added. Favorable action is requested.

Continued Examination Under 37 CFR 1.114
4.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
5.	Applicants’ arguments with respect to claims 1 – 11 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 6:
	Applicant alleges that Claim 1, as amended, recites in part: "a video engine communicatively coupled to the memory, the video engine including a processing module and a direct memory access (DMA) module, wherein the processing module is configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module to perform functions as disclosed:" Independent claim 8 has been amended similarly. 
 	Azar, Sha, Bougard, nor a combination thereof teaches or suggests the above recited elements. All of the cited references are silent with regard to a processing module configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module. 
   	In view of the foregoing amendments and remarks, Applicant submits that the above- identified application is in condition for allowance. Applicant, therefore requests that the Examiner reconsider and withdraw all presently outstanding rejections, and that the current application be allowed and passed to issue.  
. 
Response to Applicant’s arguments
 	Applicant’s arguments in regards to Claim 1 and other dependent claims have been carefully considered by Examiner as well all other assertions by Applicant.
	Not only does PATENT APPLICATIONBougard disclose features not covered by Azar and Sha, such as: sleep upon programming the DMA module to load the secondary set of processing instructions, the feature of the DMA module, wherein the processing module is configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module to perform the specified functions, is also taught by Barry et al. (US 20070088868 A1) (See Barry, Abstract, Fig. 4B and Par. 0054))
The pending claims are thus rejected under the new grounds of rejection including the new found reference by Barry.
	TI-71067AIn view of the above, 
ATTORNEY DOCKETApplicant’s request to put all pending claims to Allowance status is respectfully denied, and the rejection of the pending claims previously established is maintained as follows.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1, 4 and 6 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Azar et al. (US 2007/0103590 A1), hereinafter “Azar,” in view of Barry et al. (US 20070088868 A1), hereinafter “Barry,” and in view of Sha et al. (US 8,127,058 B1), hereinafter “Sha,” and further view of Bougard (US 2009/0175381).

In regard to claim 1, Azar discloses a system, comprising: a memory, (See Azar, Par. 0026: “The first graphics subsystem 208 includes a first GPU 212 coupled to a first GPU memory 214, which is configured to store GPU instructions and data, such as video data; video data is stored in a doubled-buffered frame buffer that includes a first frame buffer 215 and a second frame buffer 216.”) and a video engine communicatively coupled to the memory, (See Azar, Par. 0019: the video processing system described herein could be implemented with a device having one or more video processing engines; Fig. 2 and Par. 0025: memory 204) the video engine including a processing module (See Azar, Par. 0020: ways that the video data may be received into the frame buffer of the master GPU such as by a direct memory access (DMA)) and a direct memory access (DMA) module, (See Azar, Par. 0020 as cited previously) the DMA module receive a first set of video frames in a first format and a second set of video frames in a second format; (See again Azar, Par. 0020: ways that the video data may be received into the frame buffer of the master GPU)
Azar does not disclose in specific terms: a direct memory access (DMA) module, wherein the processing module is configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module 
responsive to loading the first and second set of video frames to the memory and receiving the first and second set of processing instructions, interrupt the processing module; and the processing module configured to process the first set of video frames based on the first set of processing instructions; and the processing module configured to process the first set of video frames based on the first set of processing instructions; and process the second set of video frames based on the second set of processing instructions.
Nonetheless, Barry teaches: a direct memory access (DMA) module, wherein the processing module is configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module to load video frames. (See Barry, Abstract and Fig. 4B: fetching instructions by DMA, Pars. 0004, 0053: fetching DMA instructions from memories on the DMA Bus; See also disclosures in claims 7, 12 and 13: DMA processor operating within DMA controller to fetch DMA instructions to direct transfer of data between memory elements; See further Pars. 0054 and 0075: DMA control  instructions of basic types such as “load”; DMA controller also directs data transfer, data to be loaded, and which also correspond to data representing video frames, e.g..)
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use the inventive concepts of Azar in combination with Barry, in order to implement a system and method for video processing. One of ordinary skill in the art would be motivated to integrate features of Barry (Abstract, Fig. 4B and Par. 0054) into the video processing system of Azar (Abstract and Par. 0018 and Par. 0026) so as to conceive a hypothetical system capable of processing video frames based on a set of processing instructions, based on a processing module consisting of a video engine including a processing module and a direct memory access (DMA) module, the DMA module configured to receive the set of processing instructions from the memory, and interrupt the processing module upon completion of loading the set of processing instructions.
Moreover, Sha can be interpreted as disclosing the features: loading the video frames to the memory (however, not while the processing module is sleeping); (See Sha, Col. 4, lines 4 - 15: video frames loaded to DRAM 104) receive processing instructions from the memory (however, not while the processing module is sleeping); (See Sha, Col. 22, lines 19 – 28: lookup table data may correspond to a set of instructions that controls the operation of the processing modules; DMA module configured to: receive the set of processing instructions from the memory (however, not specifically while the processing module is sleeping)) and responsive to loading the video frames to the memory and receiving the processing instructions, (See Sha, Col. 22, lines 19 – 28 as cited above) interrupt the processing module; (See Sha, Cols. 7 & 8, lines 56 – 67 & 1 – 6: video processor 106 contains the following sources of interrupts internally: DMA interrupts, DMA circuit FIFO interrupts…, and miscellaneous interrupts) and the processing module configured to process the video frames based on the set of processing instructions. (See Sha, Cols. 7 & 8, lines 56 – 67 & 1 – 6: CPU 202 can instruct the DMA engine 220 to issue an interrupt upon completion of any DMA transfer). – (N.B.: Sha can be interpreted to disclose the video engine configured to fetch one or more video frames from among the plurality of video frames and a secondary set of processing instructions from among the plurality of secondary sets of processing instructions from the memory based on the loaded primary set of instructions, wherein the secondary set of processing instructions corresponds to a video format from among the one or more video formats, the video format determined for processing of the one or more video frames, and perform processing of [[the]] one or more video frames based on the secondary set of processing instructions. (Refer to Sha, Col. 22, lines 19-28: “The configuration data may be in two types. The first type is regular data. This may be in the format of 64 bit units (32 bits of address information and 32 bits of data). The second type is lookup table data. The lookup table data may correspond to a set of instructions (e.g., a computer program) that controls the operation of the processing modules (e.g., the entropy decoder 514 and the pixel processor 224). The lookup table data may be in 32 bit units, each including a 32 bit start address, a 32 bit data count, and a number of 32 bit instructions or data.”)
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use the inventive concepts of Azar in combination with Sha and Barry in order to implement a system and method for video processing. Both Azar and Sha are from the same field of endeavor of image processing. One of ordinary skill in the art would be motivated to integrate features of Sha (Abstract Cols. 7 & 8, lines 56 – 67 & 1 – 6; Col. 22, lines 19 – 28) and Barry, into the video processing system of Azar (Abstract and Par. 0018 and Par. 0026) so as to conceive a hypothetical system capable of processing video frames based on a set of processing instructions, based on a processing module consisting of a video engine including a processing module and a direct memory access (DMA) module, the DMA module configured to receive the set of processing instructions from the memory, and interrupt the processing module upon completion of loading the set of processing instructions.
	The combination of Azar, Barry and Sha is not specific about the features of loading the video frames and receiving processing instructions, while the processing module is sleeping.
	Nonetheless, in the same line of endeavor, Bougard can be used to cure the deficiencies left by Azar and Sha about features such as: sleep upon programming the DMA module to load the secondary set of processing instructions, the DMA module being configured to load the secondary set of processing instructions while the processing module is sleeping and interrupt the processing module upon completion of loading the secondary set of processing instructions; wake up from the sleep in response to receiving an interrupt from the DMA module. (See Bougard, Par. 0083 and Par. 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Azar, Sha and Bougard to implement the video processing system as in Claim 1. By integrating the features of Sha’s system and the processing capabilities of Azar’s media processing device, one of ordinary skill in the art could devise a video processing system based on a video engine configured to perform processing of video frames by execution of processing instructions reflecting various video formats. Bougard would complement the system by adding the capability of waking up a processor and instruct it about which functions to be carried out. When the baseband processor has finished, it would notify a platform controller that the data (i.e. instructions) can be copied to the processor memory and wake-up/notify the latter, based on direct memory access and be set in sleep mode when no signal is detected.

	In regard to claim 2, 3, and 5, the claims are withdrawn by cancellation.

	In regard to claim 4, the combination of Azar, Sha and Bougard discloses the system of Claim 1 [[3]], wherein the DMA module is further configured to: determine that the second set of video frames is in the second video format; (Refer to Sha, Col. 22, lines 19 – 28 as cited above in analyzing Claim 1) – (Sha can be interpreted to disclose the video engine configured to fetch one or more video frames from among the plurality of video frames and a secondary set of processing instructions from among the plurality of secondary sets of processing instructions from the memory based on the loaded primary set of instructions, wherein the secondary set of processing instructions corresponds to a video format from among the one or more video formats, the video format determined for processing of the one or more video frames, and perform processing of [[the]] one or more video frames based on the secondary set of processing instructions))  

	In regard to claim 6, the combination of Azar, Sha and Bougard discloses the system of Claim 1, wherein the first (See rationale applied to rejection of Claim 1                                                                   on the basis of Sha, Col. 4, lines 16 – 25: different video formats processing instructions is associated with)
 
	In regard to claim 7, the combination of Azar, Sha and Bougard discloses the system of Claim 1, wherein the processing module comprises a hardware accelerator.(See Sha, Col. 9, lines 34 - 41: “The F-Block 510 ... oversees the video decoding process, maintains the decoder context, and generates messages/commands for the various hardware accelerators...; Col. 18: “The second way is as a message/data queue between the micro-controller and an external hardware module (such as DMA 220 or other hardware accelerators).”)

	In regard to claim 8, the combination of Azar, Sha and Bougard discloses a method, comprising: programming, by a processing module, a direct memory access (DMA) module to fetch a primary set of instructions from a memory; in response to the primary set of instructions, receiving, by DMA module, a first set of video frames in a first format and a second set of video frames in a second format; loading, by the DMA module, the first and second set of video frames to the memory while the processing module is sleeping; receiving, by the DMA module, a first set of processing instructions and a second set of processing instructions from the memory while the processing module is sleeping; the processing module by the DMA module; (Claim 8 is a method drawn to the system of Claim 1 through the similarities of their respective limitations. The claim is thus rejected on the basis of the same rationale applied to rejection of Claim 1)
  
	In regard to claim 9, the combination of Azar, Sha and Bougard discloses the method of Claim 8, further comprising determining that the second set of video frames is in the second  (See Sha, Col. 22, lines 19 – 28 as cited above in analyzing Claim 4, which is a system corresponding to the method of Claim 9)

	In regard to claim 10, the combination of Azar, Sha and Bougard discloses the method of Claim 8, wherein the first format is one of an encoding format and a decoding format associated with video compression standards from among H.261, H.263, H.264, moving pictures experts group (MPEG) -1, MPEG - 2, MPEG - 4, real video (RV) - 8, RV - 9, VP6, VP7, VP8, and high efficiency video coding (HEVC). (See Sha, Col. 4, lines 16 – 25, as cited in rejection of Claim 6, to which the method of Claim 10 is drawn) 
 
	In regard to claim 11, the combination of Azar, Sha and Bougard discloses the method of Claim 8 [[1]], wherein the processing module comprises a hardware accelerator. (Refer to rationale applied to rejection of Claim 7 on the basis of Sha, Col. 9, lines 34 - 41: “and Col. 18: “The second way is as a message/data queue between the micro-controller and an external hardware module (such as DMA 220 or other hardware accelerators.”)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Mattson et al. (US 8041852) teaches System and method for using a shared buffer construct in performance of concurrent data-driven tasks.
		Schultz et al. (US 6161154) teaches System and method for extracting and restoring a video buffer from/to a video acquisition cycle.
		Corley et al. (US 20130155179) teaches Performing DMA Transfer of Audio and Video Data Received over a Serial Bus.
		Schlanger et al. (US 8923384) teaches System, method and device for processing macroblock video data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487